Title: To Thomas Jefferson from Citizens of Boston, 9 August 1808
From: Boston, Citizens of
To: Jefferson, Thomas


                        
                            Boston August the 9th. AD 1808
                        
                        The Inhabitants of the Town of Boston in legal Town Meeting assembled, beg leave respectfully to represent—
                  That uniformly influenced by a sense of patriotism, and a respect for the constituted authorities of their Country, they have sustained, without opposition, or complaint, the embarrasments and losses arising from the existing Embargo on the vessels and export trade of the United States: and they trust that the history of the Revolutionary War, and the annals of the present Government, will furnish ample testimony of their readiness to make any personal sacrifices, and to endure any privations, which the public welfare may truly require.
                  That they are fully aware of the indispensable necessity of supporting, at all times, the laws enacted by the Government of their choice. Under this impression, they have refrained from expressing the wishes they most sensibly feel for the removal of the Embargo; and but for the great events in Europe, which materially change the aspect of our Foreign Relations, they would yet silently wait for the meeting of Congress in the hope of obtaining, from that honourable body, relief from the pressure of this great calamity, which bears with peculiar weight on the Eastern States.
                  Denied by nature those valuable and luxurient staples which constitute the riches of the South, they necessarily owe much of their prosperity, under the blessing of Heaven, to their own enterprize and industry on the Ocean. It is therefore a duty as well as a right to avail themselves of every fair occasion which offers for procuring the removal of the existing restraints upon their Maritime Commerce, more especially when this may be effected in a mode consistent with the laws and policy by which they were imposed.
                  They therefore pray that the Embargo, in whole, or in part, may be suspended, according to the powers vested in the President by the Congress of the United States, and if any doubt should exist of the competency of those powers, they would humbly request that Congress may be convened as early as possible for the purpose of taking the subject into their consideration.
                  A true Copy of Record
                  
                      Attest
                        
                            William Cooper, Town Clerk
                        
                    